TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00798-CV



                                            In re Ray Hill


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator, Ray Hill, an inmate in the Texas Department of Criminal Justice, filed a pro

se motion in this Court entitled Motion to Compel Performance of Process for Mandamus. Looking

to the substance of Hill’s motion, rather than its title or form, we construe his motion as a petition

for writ of mandamus. See Surgitek, Bristol–Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex.1999)

(courts look to substance of pleading rather than its caption or form to determine its nature); see also

Tex. Gov’t Code § 22.221; Tex. R. App. P. 52.1. In his petition, Hills appears to ask us to compel

certain prison officials to take, or refrain from taking, particular actions.

                This Court does not have mandamus jurisdiction over the Texas Department of

Criminal Justice or personnel thereof. By statute, this Court has the authority to issue a writ of

mandamus against “a judge of a district or county court in the court of appeals district” and other

writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t Code § 22.221. The named

employees of TDCJ are not parties against whom we have the power to issue a writ of mandamus.

Nor has Hill demonstrated that the exercise of our writ power is necessary to enforce our jurisdiction.

We have no jurisdiction to grant Hill the relief he seeks.
       Accordingly, the petition is dismissed for want of jurisdiction.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: January 6, 2015




                                                2